DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Kim on 3/29/22.

The application has been amended as follows: 
1.	(Currently amended) A video signal decoding device comprising a processor,
	wherein the processor is configured to:
	check a prediction mode applied to a current coding block; 
	check whether a plurality of preset conditions are satisfied on the basis of at least one of a prediction mode of the current coding block or a size of the current coding block;
	parse when the plurality of preset conditions are satisfied, a first syntax element indicating a transform kernel applied to a transform block included in the current coding block;
	determine a transform kernel applied to horizontal and vertical directions of a current transform block on the basis of the first syntax element; and
	generate a residual signal of the current transform block by performing an inverse transform on the current transform block using the determined transform kernel,
wherein when the plurality of preset conditions are not satisfied, the first syntax element is inferred as 0,
wherein when the first syntax element is 0, the transform kernel applied to the horizontal and vertical directions of the current transform block is determined as a discrete cosine transform type-2 (DCT-2)-based transform kernel,
wherein the processor is configured to:
obtain a second syntax element indicating whether or not a multiple transform selection (MTS) mode is able to be used for an intra mode in a current sequence, the MTS mode representing a mode in which transform is performed using a transform kernel selected from among a plurality of kernels; and
obtain a third syntax element indicating whether or not the MTS mode is able to be used for an intra mode in the current sequence,
wherein the plurality of preset conditions includes whether or not the prediction mode of the current coding block is the intra mode and the second syntax element is true, or the prediction mode of the current coding block is the inter mode and the third syntax element is true,
wherein the processor is configured to receive information related to a luma maximum transform size of a current sequence, 
wherein the current coding block, when at least one of the width and height of the current coding block is greater than the luma maximum transform size, is split into a plurality of transform blocks, and
wherein when the current coding block includes the plurality of transform blocks split on the basis of the luma maximum transform size, the plurality of preset conditions are determined as being not satisfied.

2.	(Canceled) 

3.	(Canceled)

4.	(Canceled)

5.	(Canceled)

6.	(Currently amended) The decoding device of 
	wherein when the prediction mode of the current coding block is an intra block copy mode, the plurality of preset conditions are determined as being not satisfied regardless of the second syntax element and the third syntax element.

7.	(Original) The decoding device of claim 1, 
	wherein the plurality of preset conditions includes whether or not a width and height of the current coding block are less than or equal to 32.

8.	(Canceled)

9.	(Currently amended) The method according to 
	wherein the luma maximum transform size is 32 or 64.

10.	(Canceled)

11.	(Currently amended) A non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, 
	wherein the decoding method, comprising: 
	checking a prediction mode applied to a current coding block,
	checking whether a plurality of preset conditions are satisfied on the basis of at least one of a prediction mode of the current coding block or a size of the current coding block,
	parsing when the plurality of preset conditions are satisfied, a first syntax element indicating a transform kernel applied to a transform block included in the current coding block,
	determining a transform kernel applied to horizontal and vertical directions of a current transform block on the basis of the first syntax element, and
	generating a residual signal of the current transform block by performing an inverse transform on the current transform block using the determined transform kernel,
wherein when the plurality of preset conditions are not satisfied, the first syntax element is inferred as 0,
wherein when the first syntax element is 0, the transform kernel applied to the horizontal and vertical directions of the current transform block is determined as a discrete cosine transform type-2 (DCT-2)-based transform kernel,
the decoding method further comprising: 
obtaining a second syntax element indicating whether or not a multiple transform selection (MTS) mode is able to be used for an intra mode in a current sequence, the MTS mode representing a mode in which transform is performed using a transform kernel selected from among a plurality of kernels, and
obtaining a third syntax element indicating whether or not the MTS mode is able to be used for an intra mode in the current sequence,
wherein the plurality of preset conditions includes whether or not the prediction mode of the current coding block is the intra mode and the second syntax element is true, or the prediction mode of the current coding block is the inter mode and the third syntax element is true,
wherein the decoding method further comprising: 
receiving information related to a luma maximum transform size of a current sequence, and
wherein the current coding block, when at least one of the width and height of the current coding block is greater than the luma maximum transform size, is split into a plurality of transform blocks, and
wherein when the current coding block includes the plurality of transform blocks split on the basis of the luma maximum transform size, the plurality of preset conditions are determined as being not satisfied.

12.	(Canceled) 

13.	(Canceled)

14.	(Canceled)

15.	(Canceled)

16.	(Currently amended) The non-transitory computer-readable medium of claim 11, 
	wherein when the prediction mode of the current coding block is an intra block copy mode, the plurality of preset conditions are determined as being not satisfied regardless of the second syntax element and the third syntax element.

17.	(Original) The non-transitory computer-readable medium of claim 11, 
	wherein the plurality of preset conditions includes whether or not a width and height of the current coding block are less than or equal to 32.

18.	(Canceled)

19.	(Currently amended) The non-transitory computer-readable medium of 
	wherein the luma maximum transform size is 32 or 64.

20.	(Canceled) 

21.	(Currently amended) A video signal encoding device comprising a processor,
wherein the processor is configured to:
obtain a bitstream to be decoded by a decoder using a decoding method,
wherein the decoding method comprising:
	checking a prediction mode applied to a current coding block,
	checking whether a plurality of preset conditions are satisfied on the basis of at least one of a prediction mode of the current coding block or a size of the current coding block,
	parsing when the plurality of preset conditions are satisfied, a first syntax element indicating a transform kernel applied to a transform block included in the current coding block,
	determining a transform kernel applied to horizontal and vertical directions of a current transform block on the basis of the first syntax element, and
	generating a residual signal of the current transform block by performing an inverse transform on the current transform block using the determined transform kernel,
wherein when the plurality of preset conditions are not satisfied, the first syntax element is inferred as 0,
wherein when the first syntax element is 0, the transform kernel applied to the horizontal and vertical directions of the current transform block is determined as a discrete cosine transform type-2 (DCT-2)-based transform kernel,
the decoding method further comprising: 
obtaining a second syntax element indicating whether or not a multiple transform selection (MTS) mode is able to be used for an intra mode in a current sequence, the MTS mode representing a mode in which transform is performed using a transform kernel selected from among a plurality of kernels, and
obtaining a third syntax element indicating whether or not the MTS mode is able to be used for an intra mode in the current sequence,
wherein the plurality of preset conditions includes whether or not the prediction mode of the current coding block is the intra mode and the second syntax element is true, or the prediction mode of the current coding block is the inter mode and the third syntax element is true,
wherein the decoding method further comprising: 
receiving information related to a luma maximum transform size of a current sequence, and
wherein the current coding block, when at least one of the width and height of the current coding block is greater than the luma maximum transform size, is split into a plurality of transform blocks, and
wherein when the current coding block includes the plurality of transform blocks split on the basis of the luma maximum transform size, the plurality of preset conditions are determined as being not satisfied.

Allowable Subject Matter
Claim(s) 1, 6-7, 9, 11, 16-17, 19 and 21 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1, 11 and 21 discloses a video signal decoding device comprising a processor, wherein the processor is configured to: check a prediction mode applied to a current coding block;  check whether a plurality of preset conditions are satisfied on the basis of at least one of a prediction mode of the current coding block or a size of the current coding block; parse when the plurality of preset conditions are satisfied, a first syntax element indicating a transform kernel applied to a transform block included in the current coding block; determine a transform kernel applied to horizontal and vertical directions of a current transform block on the basis of the first syntax element; and generate a residual signal of the current transform block by performing an inverse transform on the current transform block using the determined transform kernel, wherein when the plurality of preset conditions are not satisfied, the first syntax element is inferred as 0, wherein when the first syntax element is 0, the transform kernel applied to the horizontal and vertical directions of the current transform block is determined as a discrete cosine transform type-2 (DCT-2)-based transform kernel, wherein the processor is configured to: obtain a second syntax element indicating whether or not a multiple transform selection (MTS) mode is able to be used for an intra mode in a current sequence, the MTS mode representing a mode in which transform is performed using a transform kernel selected from among a plurality of kernels; and obtain a third syntax element indicating whether or not the MTS mode is able to be used for an intra mode in the current sequence, wherein the plurality of preset conditions includes whether or not the prediction mode of the current coding block is the intra mode and the second syntax element is true, or the prediction mode of the current coding block is the inter mode and the third syntax element is true, wherein the processor is configured to receive information related to a luma maximum transform size of a current sequence,  wherein the current coding block, when at least one of the width and height of the current coding block is greater than the luma maximum transform size, is split into a plurality of transform blocks, and wherein when the current coding block includes the plurality of transform blocks split on the basis of the luma maximum transform size, the plurality of preset conditions are determined as being not satisfied.
The closest prior arts Kim discloses a method and system for decoding a video signal based on a reduced transform, which includes: checking whether a transform skip is applied to a current block; obtaining a transform index indicating a transform kernel of the current block from the video signal when the transform skip is not applied to the current block; determining a region where a primary transform is applied to the current block based on the transform kernel indicated by the transform index and a size of the current block; and performing an inverse primary transform on the region to which the primary transform is applied by using the transform kernel indicated by the transform index but fails to anticipate or render the above underlined limitation obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kim et al. (US 2019/0387241 A1), discloses processing video using reduced transform kernel.
2.	Choi et al. (US 2020/0177901 A1), discloses multicore transform.
3.	Koo et al. (US 2021/0211729 A1), discloses processing video using reduced transform kernel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485